DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7, 8, 11, 14, 15, 18-20, 23, 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of US 5,758,712 to Pedersen (Pedersen).  With respect to claim 1, Cooper teaches a system for pacing molten aluminum into a mold including a vessel (1) having a first chamber (12) a second chamber (18) a dividing wall (14) with a height (H1)  between the chambers with a first opening (14A) below (H1), wherein the second chamber has an outer wall (18A)  with a height (H2) with a second opening (at the top of the chamber and above the wall height) having a second height (H3) above the first opening, a molten metal pump (22) in the first chamber, a mold (52) outside the vessel, and a conduit leading from the second opening to a mold where the pump (22) moves the molten metal through the chambers and into the mold. Cooper does not show either that the opening H3 is below the height H2 or the specifically recited mold location above the conduit height.  However, with respect to the opening height H3, it has been held that motivation to shift the location of a part (the opening H3 of Cooper) to any other equally useful location would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI c. In the instant case, motivation to shift the location of the opening H3 of Cooper to a height lower than that of H2, absent any demonstrated new or unexpected result, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
 With respect to the mold height, Pedersen teaches that at the time the invention was filed it was known in the casting art to employ a molten metal pump (6) in a vessel to deliver molten aluminum through a conduit (9, 10) connected to a mold cavity located above the conduit for more effective filling of the mold cavity.  Because Pedersen would require some unspecified molten metal pump and transfer structure (show only schematically by Pedersen) motivation to employ the molten metal transfer system of Cooper as the required but not described transfer system of Pedersen would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 3, Cooper employed either a gas-release pump or a  circulation pump (see claim 17 for example).
With respect to claim 4, the opening and launder internal cross section are the same in Cooper, and the opening in Cooper is between 6 and 24 inches square (see claim 22 for example).
With respect to claim 7, the vessel (1) of Cooper is a reverberatory furnace.
With respect to claim 8, the pump (22) is located  at least partially within the opening (14A), see figures 1 and 2 for example).
With respect to claim 11, there is no structure between the second chamber and conduit (20) (see figures 1 and 2 for example).
With respect to claim 14 there is no structure between the conduit (9, 10) of Pedersen and the mold (4).
With respect to claim 15, while Cooper does not specifically show a second molten metal pump within the second chamber (18), it has been held that motivation to multiply the numbers of a component shown by the prior art (in the instant case the molten metal pump), in order to produce a multiplied effect (in the instant case improved or multiplied movement of the molten metal stream towards the mold) would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. 
With respect to claims 19 and 20, the pump may be a circulation or gas release pump (see claim 17 for example).
With respect to claim 21, the opening and launder internal cross section are the same in Cooper, and the opening in Cooper is between 6 and 24 inches square (see claim 22 for example).
With respect to claims 23 and 27, the conduit (20) of Cooper is covered by an insulator (top cover as seen in figures 1 and 2 for example).
With respect to claim 24, there is no structure between the vessel (1) and conduit (20) of Cooper.
With respect to claim 28 the conduit of Pederson connects to the mold bottom.


Claims 5, 6, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper alone or Cooper in view of Pedersen as applied to claims 1 and 18 above.
As applied above Cooper in view of Pedersen show all aspects of the above claims except the specific showing of the use of a bracket and superstructure arrangement in order to securely hold the molten metal pump in place. However, brackets and holding structures (a superstructure) are noted to be old and well known devices for securing components within a system. Further, no specific structure is recited in the instant claims describing any particular bracket or superstructure arrangement. Motivation to employ commonly known brackets and platform or superstructure arrangements to hold the molten metal pump of Cooper in its required position would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 9, 10, 12, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper alone or Cooper in view of Pedersen as applied to claims 1 and 18 above further in view of US 2015/0184311 to Turenne et al (Turenne et al). As applied above either Cooper alone (with respect to claims 9, 10, 12 and 13) or Cooper in view of Pedersen (with respect to claim 25) show all aspects of the above claims except the specific showing of components (the mold and conduit) made of a ceramic, particularly silicon carbide, neither Cooper or Pedersen recites and composition for these components. Turenne et al teaches at paragraphs [0097], [0094] and [0102] for example that in the metallurgical arts it was known employ molds and conduits comprising a ceramic, particularly silicon carbide. Because the components of Cooper and Pedersen require some type of composition, motivation to employ commonly known ceramics such as silicon carbide, as shown by Terenne et al to be well known materials for forming molds and conduits for metallurgical applications, for the mold and conduit components of either or both of Cooper and Pedersen would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. Initially, it is noted that Applicant’s amendments have overcome the previously advanced rejections under each of 35 USC 112(b) and 112(d) as well as the rejections under 35 USC 102(a)(1). These rejections have been withdrawn.
However, Applicant’s argument that the combination of Cooper and Pedersen does not teach an opening height H3 lower than height H2 is not persuasive since as stated above, absent any showing of a different effect arising therefrom, motivation to shift the location of a part of a component to another, equally useful location would have been a modification obvious to one of ordinary skill in the art.
Applicant’s further argument that no conduit is connected from a vessel to a mold is not persuasive since the conduit structure 20, 200 of Cooper meets this limitation.
Applicant’s argument that Pedersen does not teach the recited mold and conduit structure is not persuasive since Cooper is applied to show all aspects of the claim except the mold location as recited above. It has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk